we =~ seneen eeu The Ff awe wT LIE AL PAY. wt ee meee.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
(DAYTON)

CANON INC., )
)
Plaintiff, )

) Civil Action No. 3:21-CV-00088-WHR
V. )

) Judge Walter H. Rice

INK TECHNOLOGIES PRINTER SUPPLIES, _)
LLC, )
)
Defendant. )

STIPULATION, CONSENT JUDGMENT, AND PERMANENT INJUNCTION

WHEREAS, Plaintiff brought this suit against Defendant for infringement of Plaintiff's
US. Patent Nos. 10,209,667 (the “667 patent”); 10,289,060 (the “’060 patent”); 10,289,061 (the
“°061 patent”); 10,295,957 (the “°957 patent”); 10,488,814 (the “814 patent”); 10,496,032 (the
“°032 patent”); 10,496,033 (the “’033 patent”); 10,514,654 (the “’654 patent”); 10,520,881 (the
“881 patent”); and 10,520,882 (the “882 patent”) (collectively, “Asserted Patents”) based on
Defendant’s unauthorized importation, sale, and/or offer for sale of certain toner supply
containers, including toner supply containers having the following product designations:
NCGPR51C; NCGPR51M; NCGPRS1Y; NCGPR58K; NCGPR58C; NCGPRS58M; and
NCGPRSS8Y (“Named Products”);

WHEREAS, Defendant wishes to conclude this litigation at Plaintiff's initial pleading
stage without contesting infringement, validity, or enforceability of any claims of the Asserted

Patents; and
sD)

wrt VU oe eee eee Se ee

WHEREAS, Plaintiff and Defendant, through their respective counsel, hereby agree to
entry of this Stipulation, Consent Judgment, and Permanent Injunction (“Consent Judgment”),
subject to the approval of the Court;

NOW, THEREFORE, IT IS HEREBY STIPULATED, ORDERED, AND ADJUDGED:

1. This is an action for patent infringement under the patent laws of the United
States, Title 35 of the United States Code.

2. This Court has jurisdiction over Defendant and the subject matter of this action

under 28 U.S.C §§ 1331 and 1338(a). Venue is proper in this Court pursuant to 28 U.S.C

§ 1400(b).
3. Plaintiff is the owner of all right, title, and interest in and to the Asserted Patents.
4, Defendant has imported, sold, and/or offered for sale in the United States the

toner supply containers accused of infringement in this action, including but not limited to the
Named Products.

5. Solely for purposes of this lawsuit and any proceeding to enforce this Consent
Judgment, Defendant does not contest that all of claims 1, 3, 6-8, 11, 12, 14, 17-19, and 23 of the
°667 patent, claims 1, 2, 6-8, 11, 12, and 16-18 of the 060 patent, claims 1-3, 6-8, 11-14, 17-19,
and 23 of the ’061 patent, claims 1, 2, 4, 7-9, 12-14, 16, 19-21, and 25 of the ’957 patent, claims
1, 4, 7-9, 12, 13, 16, 19-21, and 25 of the ’814 patent, claims 1, 4, 7-9, 12, 13, 16, 19-21, 25, 26,
29, 32-34, 37, 38, 41, 44-46, 49, 50, 53, 56-58, and 61 of the 032 patent, claims 1, 5, 8-10, 13,
14, 18, 21-23, and 26-28 of the ’033 patent, claims 1, 3-5, 8, 10-12, 46, 48-50, 53, and 55-57 of
the 654 patent, claims 1, 5, 8-10, 13, 14, 18, 21-23, and 25 of the ’881 patent, and claims 1, 6-8,

11, and 16-18 of the ’882 patent are valid, enforceable, and infringed by the Named Products.
6. Judgement is entered for Plaintiff and against Defendant on the claims asserted in
Plaintiff's complaint.

7. Effective as of the date this Consent Judgment is entered by the Court, Defendant
and its subsidiaries, affiliates, officers, directors, agents, servants, employees, successors, and
assigns, and all other persons and organizations in active concert or participation with any of the
foregoing, are hereby permanently enjoined and restrained from engaging in any of the following
activities:

(a) making, using, selling, or offering for sale in the United States, or
importing into the United States, during the remaining term of the Asserted Patents, (i) any of the
Named Products, (ii) any other toner supply container that has a track as depicted in attached
Appendix A and falls within the scope of at least one claim of at least one Asserted Patent, and
(iii) any other toner supply container that is not more than colorably different from (i) or (ii) and
falls within the scope of at least one claim of at least one Asserted Patent;

(b) __ otherwise directly infringing, contributorily infringing, or inducing
infringement of any of the claims of the Asserted Patents with respect to (i) any of the Named
Products, (ii) any other toner supply container that has a track as depicted in attached Appendix
A and falls within the scope of at least one claim of at least one Asserted Patent, and (iii) any
other toner supply container that is not more than colorably different from (i) or (ii) and falls
within the scope of at least one claim of at least one Asserted Patent; and

(c) assisting, aiding, or abetting any other person or business entity in
engaging in or performing any of the activities referred to in subparagraphs (a) and (b) above.

8. Defendant and Plaintiff shall bear their own costs and attorney fees.
et I Oe ee ee ee ee

9. This Consent Judgment constitutes a final judgment concerning the subject matter
of this action.
10. | Defendant waives any right to appeal from this Consent Judgment.

11. | Upon entry of this Consent Judgment, this action is dismissed, with prejudice;
provided, however, that this Court shall retain jurisdiction to enforce the terms and provisions of

this Consent Judgment.
STIPULATED AND CONSENTED TO:

/s/ Gregory F. Ahrens
Gregory F. Ahrens (Ohio Bar No. 0038627)
Charles D. Pfister (Ohio Bar No. 0097790)
WoobD HERRON & EVANS LLP
2700 Carew Tower
441 Vine Street
Cincinnati, Ohio 45202-2917
Tel: (513) 241-2324
Fax: (513) 241-6234
gahrens@whe-law.com
cepfister@whe-law.com

Of Counsel:

Michael P. Sandonato
VENABLE LLP

1270 Avenue of the Americas
New York, New York 10020
Tel: (212) 218-2100

Fax: (212) 218-2200
msandonato@venable.com

Attorneys for Plaintiff Canon Inc.

SO ORDERED:

Dated: A-2%)-20\2

—-gr-t toe oe ee ee ee

/s/ David G. Kern
David G. Kern (Ohio Bar No. 0072421)
FISHERBROYLES LLP
201 E. Fifth Street
Suite 1900
Cincinnati, Ohio 45202
Tel: (513) 340-4719
Fax: (513) 239-5163
david.kern@fisherbroyles.com

Of Counsel:

Sang N. Dang (CA Bar No. 214558)
BLUE CAPITAL LAW FIRM, P.C.

650 Town Center Drive, Suite 1530
Costa Mesa, California 92626

Tel: (714) 418-5811

Fax: (714) 795-2995
sdang(@bluecapitallaw.com

Attorneys for Defendant Ink Technologies
Printer Supplies, LLC

( Jeux th Axcy
The Honorable Walter H. Rice
United States District Judge
APPENDIX A

 

Track on Opposite Side of Toner Supply Container

A-l
_ — en t nmatinnina mee He mA Re

el

_

ra a ——— —~S
#2 mmo | | | =
a

 

Track Viewed from Side of Toner Supply Container
